March 26, 2012 Securities and Exchange Commission F Street, NE Washington, DC20549 U.S.A. Dear Ladies and Gentlemen: Re:Trim Holding Group We are the former independent auditors for Trim Holding Group (the “Company”).We have read the Company’s disclosure in the section “Changes in Registrant’s Certifying Accountant” as included in Section 4.01 of the Company’s 8-K Amendment No. 1, dated March 26, 2012 and are in agreement with the disclosure in that section, insofar as it pertains to our firm. Very truly yours, /s/ DNTW Chartered Accountants, LLP Licensed Public Accountants
